Citation Nr: 1032915	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-20 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the reduction of the disability evaluation for left 
knee chondromalacia patella with a history of patellofemoral 
syndrome from a 40 percent to a 10 percent evaluation, effective 
August 1, 2008, was proper.

2.  Whether the reduction of the disability evaluation for right 
knee chondromalacia patella with a history of patellofemoral 
syndrome from a 40 percent to a 10 percent evaluation, effective 
August 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to October 
1999.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Detroit, Michigan, 
that reduced the ratings assigned for the Veteran's bilateral 
knee chondromalacia patella with a history of patellofemoral 
syndrome from 40 percent to 10 percent (for each knee), effective 
August 1, 2008.

In July 2010, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the proceeding has been associated with the claims 
file.

The  issues of whether new and material evidence has been 
submitted sufficient to reopen claims of entitlement to 
service connection for left restless leg syndrome and 
neuropathy of the left peroneal nerve at the fibula (left 
leg) have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See Statement, June 2009 (nerve damage); Board Hearing 
Transcript at 13-15.  Therefore, the Board does not have 
jurisdiction over these matters, and they are referred to 
the AOJ for appropriate action.


FINDINGS OF FACT

1.  A February 2008 rating decision proposed a reduction of the 
evaluation of the Veteran's left knee chondromalacia patella with 
a history of patellofemoral syndrome from 40 percent to 10 
percent based upon the findings of a January 2008 VA examination.

2.  A February 2008 rating decision proposed a reduction of the 
evaluation of the Veteran's right knee chondromalacia patella 
with a history of patellofemoral syndrome from 40 percent to 10 
percent based upon the findings of a January 2008 VA examination.

3.  A May 2008 rating decision reduced the evaluation of the 
Veteran's left knee chondromalacia patella with a history of 
patellofemoral syndrome from 40 percent to 10 percent, effective 
August 1, 2008.

4.  A May 2008 rating decision reduced the evaluation of the 
Veteran's right knee chondromalacia patella with a history of 
patellofemoral syndrome from 40 percent to 10 percent, effective 
August 1, 2008.

5.  Improvement of the Veteran's bilateral knee chondromalacia 
patella with a history of patellofemoral syndrome is shown.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's service-connected left knee 
chondromalacia patella with a history of patellofemoral syndrome 
from 40 to 10 percent was proper; the criteria for a restoration 
of the 40 percent rating have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
3.344, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5260, 5261 
(2009).

2.  The reduction of the Veteran's service-connected right knee 
chondromalacia patella with a history of patellofemoral syndrome 
from 40 to 10 percent was proper; the criteria for a restoration 
of the 40 percent rating have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
3.344, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  With regard the Veteran's appeal of the 
reduction of his service-connected bilateral knee chondromalacia 
patella with a history of patellofemoral syndrome ratings from 40 
to 10 percent (each knee), the Board notes that the appeal is not 
based on a claim or application for benefits.  Rather, the 
regulations pertaining to the reduction of evaluations for 
compensation contain their own notification and due process 
requirements.  See 38 C.F.R. § 3.105(e), (i) (2008).  For this 
reason, the Board concludes that the VCAA does not apply to the 
matters decided herein and that a specific VCAA notice letter was 
not required.  The matter of the reduction in the assigned 
disability ratings are the only issues on appeal.  See Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. 
Derwinski, 1 Vet .App. 282, 286 (1991) ("This is a rating 
reduction case, not a rating increase case.").

VA regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action will be 
taken.  A veteran will be notified of the proposed reduction and 
that he has 60 days to present evidence showing why the reduction 
should not be implemented and to request a hearing.  The 
reduction will be made effective the last day of the month during 
which the 60-day period expires.  38 U.S.C.A. § 5112 (West 2002); 
38 C.F.R. § 3.105(e) (2009).

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and 
(b), which apply to evaluations in effect for five years or more, 
are not for application in this case. Rather, the provisions of 
38 C.F.R. § 3.344(c) are applicable in this case, which provide 
that, with respect to a disability rating in effect for less than 
five years, re-examinations disclosing improvement will warrant a 
rating reduction.

The Board concludes that VA has complied with all of the above 
notification and due process requirements applicable specifically 
to the reduction of evaluations.  A January 2008 VA re-
examination showed improvement in the Veteran's bilateral knee 
chondromalacia condition, as explained below.  A February 22, 
2008, (cover letter date) RO decision advised the Veteran of the 
proposed reduction, and his right to present additional evidence 
within 60 days and to request a hearing.  On May 13, 2008, the 
Veteran submitted a statement as well as an April 2008 private 
treatment record relating to his knees in response to the 
proposed reduction; he did not request a pre-determination 
hearing.  A May 21, 2008, (cover letter date) RO decision 
effectuated the proposed reductions from 40 percent to 10 percent 
for each knee, effective August 1, 2008 (the day following the 
end of the month in which the 60-day notice period had expired).  
Thus, the Board finds that the requirements of 38 C.F.R. § 
3.105(e) were met.

Subsequently, the Veteran filed a May 2008 notice of 
disagreement.  The rating reduction was then readjudicated by way 
of a March 2009 Statement of the Case (SOC), and an April 2009 
Supplemental Statement of the Case (SSOC).  Subsequently, as the 
Veteran alleged that the January 2008 VA re-examination was 
inadequate, he was provided with another VA re-examination in 
August 2009.  Also, VA treatment records dated through August 
2009 were associated with the claims file, and, therefore, these 
matters were again re-adjudicated by way of a September 2009 
SSOC.  An addendum to the VA examiner's opinion was obtained in 
November 2009 in order to clarify whether the Veteran's 
neuropathy of the left peroneal nerve at the fibula (left leg) 
was related to his left knee chondromalacia.  Then, the 
reductions were again re-adjudicated by way of a December 2009 
SSOC.  Therefore, the Board finds that the Veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and he has been provided with a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim.

Accordingly, the Board will proceed to a decision on the merits.



II.  Analysis

The U.S. Court of Appeals for Veterans Claims (Court), in Brown 
v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 
38 C.F.R. §§ 3.344 and 4.13 to require that in any rating 
reduction case, it must be ascertained, based upon a review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and whether 
the examination reports reflecting such change are based upon 
thorough examinations.  Moreover, not only must it be determined 
that an improvement in a disability has actually occurred, but 
also an improvement in the veteran's ability to function under 
the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 
and 4.10; Brown, supra.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  See Dofflemyer, 2 Vet. 
App. at 280.  In Brown v. Brown, 5 Vet. App. 413, 420 (1993), the 
Court has interpreted the provisions of 38 C.F.R. § 4.13 to 
require that in any rating reduction case it must be ascertained, 
based upon a review of the entire recorded history of the 
disorder, whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations.  Moreover, 38 C.F.R. 
§§ 4.2 and 4.10 provide that in any rating reduction case, not 
only must it be determined that an improvement in a disability 
has actually occurred, but also that improvement in a disability 
actually reflects improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  When 
the evidence indicates that a condition has stabilized to the 
point that a particular rating has continued for a long period of 
time (five years or more), and an examination indicates 
improvement in the condition, the rating agency must review the 
entire record of examinations and the medical-industrial history 
in order to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which payments 
were authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is material 
improvement in a physical or mental condition, the rating agency 
must consider whether the improvement will be maintained under 
the ordinary conditions of life.  38 C.F.R. § 3.344.

Re-examinations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating. 38 C.F.R. § 
3.344(c).  Since the 40 percent rating in this case was in effect 
from July 13, 2005, to July 31, 2008, a period of less than five 
years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
applicable.  See Brown, 5 Vet. App. at 417.

The Veteran contends that the evaluations for left and right knee 
chondromalacia patella with a history of patellofemoral syndrome 
should not have been reduced from 40 to 10 percent (each knee), 
effective August 1, 2008.

By way of background, an October 2002 RO decision granted the 
Veteran's claim for service connection for bilateral knee 
chondromalacia, and assigned noncompensable evaluations for both 
knees under Diagnostic Code 5010, effective May 29, 2001.  In 
July 2005, the Veteran requested increased ratings for both 
knees, which request was granted by way of a November 2005 RO 
decision, which assigned increased ratings of 40 percent 
disabling for each knee under Diagnostic Code 5261, effective 
July 13, 2005.  After a January 2008 VA re-examination, the 
evaluations for both knees were reduced by way of a May 2008 RO 
decision from 40 to zero percent under Diagnostic Code 5261, 
effective August 1, 2008.  The Veteran disagreed with the 
decision to reduce the ratings.

As noted above, the Veteran's left and right knee chondromalacia 
have been evaluated since July 2005 under Diagnostic Code 5261.  
Diagnostic Code 5261 provides a 30 percent rating for favorable 
ankylosis in full extension, or in slight flexion between zero 
and 10 degrees; 40 percent for ankylosis in flexion between 
10 and 20 degrees; 50 percent in flexion between 20 and 45 
degrees; and 60 percent for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 38 
C.F.R. § 4.40 (2009).  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted when 
a Veteran who was rated under Code 5257 for other knee impairment 
(due to lateral instability or recurrent subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 (Jul. 
1, 1997).  Separate ratings are also permissible for limitation 
of flexion and limitation of extension of the same joint.  
VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder constitutes 
the same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already rated 
under Code 5257 the Veteran must also have limitation of motion 
under Code 5260 or Code 5261 in order to obtain a separate rating 
for arthritis.  If the Veteran does not at least meet the 
criteria for a zero percent rating under either of those codes, 
there is no additional disability for which a rating may be 
assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997) (assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in cases 
of currently existing disability).

The Board notes that the prior 40 percent rating assigned by a 
November 2005 rating decision was based on findings reflected in 
an October 2005 VA examination report, which report reflected 
limitations on the Veteran's ability to stand, walk, drive, 
dress, use the restroom, and getting in and out of the shower.  
Episodes of dislocation and subluxation, as well as findings of  
stiffness, weakness, locking episodes, instability, tenderness, 
weakness, were also noted.  Right knee limitation of active 
flexion was noted to 110 degrees with pain, and active extension 
to 20 degrees with pain.  Left knee limitation of active flexion 
to 80 degrees with pain was noted, and active extension to 20 
degrees with pain

A January 2008 VA re-examination report reflects that the Veteran 
reported that his right knee would "give out" occasionally, he 
was taking Tramadol for relief, and that he wore a knee brace a 
few days a week.  The examiner noted symptoms of instability (but 
no episodes of dislocation or subluxation), stiffness, pain, 
crepitation, clicks or snaps, and subpatellar tenderness 
regarding both knees.  The examiner also noted that flare-ups 
occurred weekly due to activity and weather, and that the effect 
of flare-ups was a self-imposed limitation of activity.  No 
symptoms or episodes of arthritis were noted, and no inflammatory 
arthritis was noted.  Left and right knee range of motion was 
noted as zero to 110 degrees of flexion and normal extension to 
zero degrees, with objective evidence of pain with motion and 
with repetitive motion.  Right knee range of motion was noted as 
zero to 110 degrees of flexion and normal extension to zero 
degrees, with evidence of pain with motion and with repetitive 
motion.  No additional limitation of motion was noted, however, 
on repetitive (three) motions.  There was no evidence of 
instability or meniscus abnormality upon physical examination.  A 
specific finding of "no ankylosis" was noted.  X-rays of the 
Veteran's knees revealed an essentially negative right knee and 
mild to moderate osteoarthritis of the left knee.  Diagnoses of 
chondromalacia of the right knee, and osteoarthritis of the left 
knee, were recorded.  The examiner noted that the Veteran's 
bilateral knee conditions had a mild affect on his chores, mild 
affect on exercise, mild affect on sports and recreation, and 
that his left knee only had a mild affect on traveling.  The 
Veteran reported that he was a full-time student (at the Board 
hearing, the Veteran reported recently having graduated with a 
masters degree), and no affect on his employment was noted.

As noted above, the Veteran asserted that the January 2008 VA 
examination was inadequate, and he was provided another re-
examination in August 2009.  The August 2009 re-examination 
report reflects that the Veteran underwent physical therapy in 
December 2008, that he continued to do home therapy exercises and 
take pain medication for relief, which was noted as effective.  
It was further noted that he had not received treatment for 
either knee since January 2009.  The examiner noted symptoms of 
instability (but no episodes of dislocation or subluxation) pain, 
crepitus, tenderness, and subpatellar tenderness regarding both 
knees.  The examiner also noted that flare-ups occurred weekly 
due to cold and damp weather, and that the effect of flare-ups 
was a 20 percent decrease in function due to pain.  No symptoms 
or episodes of arthritis were noted, and no inflammatory 
arthritis was noted.  Left and right knee range of motion was 
noted as zero to 125 degrees flexion and normal extension to zero 
degrees, with objective evidence of pain with motion and with 
repetitive motion.  No additional limitation of motion on 
repetition (three times), however, was noted.  There was no 
evidence of instability or meniscus abnormality upon physical 
examination.  A specific finding of "no ankylosis" was noted.  
X-rays of the Veteran's knees revealed negative bilateral knees.  
Diagnoses of patellofemoral syndrome of the knees bilaterally 
were recorded.  The examiner noted that the Veteran's bilateral 
knee conditions had a mild affect on his exercise, sports, and 
recreation, and that his left knee only had a mild affect on 
traveling.  The Veteran reported that he had been unemployed 
since August 3, 2009, due to being laid off based on a lack of 
work, and that he had been employed as a production manager for 
four months.  The examiner noted that the Veteran's bilateral 
knee condition had no effect on employment.

Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  As noted 
above, the January 2008 and the August 2009 VA examination 
reports revealed no ankylosis of either knee joint.  There is 
also no objective evidence of recurrent subluxation or lateral 
instability as to warrant separate evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2009).  The Board finds that the 
Veteran is not entitled to a compensable rating under Diagnostic 
Code 5256 for either knee nor for separate or alternative ratings 
higher than 10 percent under Diagnostic Code 5257.  

The Board notes that chondromalacia of the knee is generally 
rated based on limitation of motion of the knee under Diagnostic 
Code 5024, which provides for rating as degenerative arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5024.

Under Diagnostic Code 5003, degenerative arthritis substantiated 
by x-rays will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

Limitation of motion of the knee is evaluated under Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, a 10 percent 
rating is warranted for flexion limited to 45 degrees, a 20 
percent rating is warranted for flexion limited to 30 degrees, 
and a 30 percent rating is warranted for flexion limited to 15 
degrees. Under Diagnostic Code 5261, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 degrees, 
a 40 percent rating is warranted for extension limited to 30 
degrees, and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates 
that normal flexion of the knee is 140 degrees and normal 
extension of the knee is zero degrees.

In evaluating the Veteran's left and right knee chondromalacia 
under Diagnostic Codes 5260 and 5261, the Board notes that upon 
recent examination both knees revealed flexion between 110 and 
125 degrees, and full extension, with painful motion, but no 
further limitation of motion due to pain or repetitive motion.  
Neither of these objective findings, including with the Veteran's 
report of an additional 20 percent limitation of motion during 
flare-ups as identified by the August 2009 VA examiner, would 
entitle the Veteran to a compensable rating under either 
Diagnostic Code 5260 or 5261.  Nevertheless, the Board notes that 
the RO assigned ratings of 10 percent, effective August 1, 2008, 
for each knee due to painful motion.  See 38 C.F.R. § 4.59 
(2009); DeLuca, 8 Vet. App. 202.  

The Board acknowledges the Veteran's contention regarding 
experiencing arthritis in his left knee.  See Board Hearing 
Transcript at 8.  The Board notes, however, that when a 
compensable rating is assigned for limitation of motion as in 
this case, a separate 10 percent rating based on x-ray findings 
of arthritis may not be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).  Also, a separate rating may not 
be assigned for objective x-ray findings of arthritis for 
conditions listed under Diagnostic Codes 5013 to 5024.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2).

The Board also acknowledges that the Veteran asserted at the 
Board hearing that he had an inadequate VA examination.  It 
appears that he was referring to his earlier, January 2008 VA 
examination.  The record, however, shows RO provided the Veteran 
another VA examination in August 2009 and the provided 
examination report reflects findings consistent with the January 
2008 examination report.  To the extent the Veteran asserts that 
the January 2008 and August 2009 VA examination are both 
inadequate, the Board finds the claim to be of little credible 
weight.  The Board notes that the findings on examination per 
both reports are similar, and that there is no objective, 
probative evidence of record that reflects present manifestations 
of the Veteran's bilateral knee disabilities that contradict the 
findings of either examiner or that would entitle the Veteran to 
a restoration of his 40 percent evaluations.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath, 1 Vet. App. 589.  The Veteran 
reported to the January 2008 examiner that he was a full-time 
student, and to the August 2009 examiner that he had been laid 
off due to a lack of work, not as a result of his disabilities.  
No affect on the Veteran's ability to work was noted by either VA 
examiner.  The current symptoms and manifestations of the 
Veteran's bilateral knee disorders as shown by the evidence of 
record are those contemplated by the applicable rating criteria.  
Also, his knee disorders have not required any hospitalizations.  
Thus, the Board finds that the weight of the evidence is against 
finding that this case is so exceptional as to warrant 
consideration for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, the Board finds that the reduction for bilateral knee 
chondromalacia patella with a history of patellofemoral syndrome 
from 40 percent to 10 percent (each knee), effective August 1, 
2008, was proper.  The appeal must be denied.


ORDER

The reduction from 40 percent to 10 percent for left knee 
chondromalacia patella with a history of patellofemoral syndrome 
effective August 1, 2008, was proper.

The reduction from 40 percent to 10 percent for right knee 
chondromalacia patella with a history of patellofemoral syndrome 
effective August 1, 2008, was proper.



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


